Citation Nr: 0031822	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating for service-connected status 
post repair, ligament rupture, left knee, currently evaluated 
as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, D.J.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active duty from May 1979 to May 1983, with 
subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted the veteran's claim of 
entitlement to service connection for status post repair, 
ligament rupture, left knee, evaluated as 0 percent disabling 
(noncompensable).  The veteran has appealed the issue of 
entitlement to a higher rating.


REMAND

The veteran asserts that a higher rating is warranted for his 
status post repair, ligament rupture, left knee.  A review of 
the transcript from his hearing, held in October 1999, shows 
that he testified that he has swelling, weakness and constant 
pain in his left knee, and that he often wears a brace.  He 
reported that he cannot climb ladders, and that he sometimes 
has trouble negotiating stairs.  A friend of the veteran, 
D.J., testified that she has witnessed the veteran limping, 
and complain of knee pain.

The veteran's service medical records show that he injured 
his left knee after jumping off of a truck in March 1985.  He 
was diagnosed with an internal derangement, and he underwent 
anterior cruciate ligament (ACL) reconstruction of the left 
knee later that year.  

By rating decision in March 1999, the RO determined that 
service connection was warranted for status post repair, 
ligament rupture, left knee, evaluated as 0 percent disabling 
(noncompensable), and assigned an effective date of September 
14, 1995.  The veteran appealed the issue of entitlement to a 
higher rating for his left knee condition.  Accordingly, the 
issue is whether a compensable rating for status post repair, 
ligament rupture, left knee, is warranted for any period from 
September 14, 1995 to the present.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The only pertinent evidence in this case is a VA joints 
examination report, dated in February 1999.  This report 
shows that the veteran complained of problems on prolonged 
walking or standing, and that he could not do twisting 
movements on his left leg.  He further complained that he had 
problems negotiating stairs, "but not a great deal."  He 
reported occasional pain, laterally.  He denied swelling and 
locking of the left knee.  On examination, had 0 degrees of 
extension and flexion to 135 degrees.  There was no 
ligamentous laxity, swelling, deformity or tenderness.  There 
were palpable deformities at the proximal tibia, and multiple 
anterior knee scars about two inches in length.  The 
impression was status post ACL (anterior cruciate ligament) 
reconstruction of the left knee with residual problems.  

The Court has held that under 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation may be assigned on the basis of 
functional loss due to a veteran's subjective complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
In this case, the veteran's left knee disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, and the 
Court has held that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
However, as a part of his claim, VA is also required to 
determine whether a higher rating is warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Here, the February 
1999 VA examination report is devoid of findings pertaining 
to left knee strength, fatigability and pain on motion.  

In addition, the veteran has testified that he has missed 
work due to left knee pain.  
With regard to the possibility of an extraschedular 
evaluation, it does not appear that the veteran has been 
notified that it is his ultimate responsibility to furnish 
employment records in support of his claim.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  On remand, the veteran 
should be afforded an opportunity to supplement his claim 
with any additional employment records.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 
Therefore, the Board has determined that a remand is required 
for the scheduling of a VA medical examination before the 
higher rating claim can be adjudicated.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected 
status post repair, ligament rupture, 
left knee, since September 1995.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The veteran should be advised that he 
has the ultimate responsibility of 
furnishing employment records.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected status post 
repair, ligament rupture, left knee.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's left knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.

4.  After the development requested has 
been completed, the RO should review the 
record and ensure that any examination 
report added to the record is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  The RO should then review the 
expanded record and determine whether a 
higher rating for service-connected 
status post repair, ligament rupture, 
left knee, is warranted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


- 1 -


